DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6th, 2021 has been entered.

Response to Amendment
The amendment filed on August 6th, 2021 has been entered.
The amendment of claim 1 has been acknowledged.
In view of the amendment, the 35 U.S.C. 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record (Holub, in view of Aoyama) teaches a method for recognizing changes in an installation position of a 2D or 3D camera and or checking an Holub Abstract: “A dual use camera is provided … in which one of the camera or a display is movable with respect to the other to enable the camera in a first mode to capture images of the display for enabling calibration of the display, and in a second mode for capturing image other than of the display”; Holub Figs. 1-2), comprising, 
detecting and storing a reference image in a first alignment of the 2D or 3D camera at a target installation position of the 2D or 3D camera (Holub ¶0369: “The projector 1500 may also provide stand-alone calibration by programming the microprocessor of electronics 1502 to project images in accordance with reference images stored in memory of the electronics 1502, utilize its sensor 1508 to provide color measurement data in device independent units, and then generate color error data by comparing measured data with the color data of the reference images”), 
detecting a current image to check a current alignment of the 2D or 3Dcamera at a current installation position of the 2D or 3D camera (Holub ¶0369 discussed above), 
wherein the reference image is provided monochrome with a first color and the current image is provided with a second color that differs from the first color (Holub ¶0187: “Combining Color to Color' Transform Table with a transformation table containing specific GCR solutions to provide a rendering table”; Holub ¶0245: “a monochrome version of the image may be prepared and printed, overlaid with colored speckles indicating regions of overlap of multiple gamuts”; Holub ¶0261: “the user may choose to view a monochrome version of the image overlaid with translucent color vectors showing the direction and magnitude of color-errors”), and 
wherein the current image and the reference image are displayed as an image mixing to compare and recognize changes between the current alignment and the first alignment (Holub ¶0016: “The apparatuses, systems, and methods described herein … may provide stand-alone calibration of a rendering device by software or program, operative in a control unit or host computer in communication with such rendering device and color measuring instrument, for Holub ¶0292: “The derivation of color mixing transformation matrices capable of translating RGB device codes for a particular monitor into XYZ”; Holub ¶0369: “The projector 1500 may also provide stand-alone calibration by programming the microprocessor of electronics 1502 to project images in accordance with reference images stored in memory of the electronics 1502, utilize its sensor 1508 to provide color measurement data in device independent units, and then generate color error data by comparing measured data with the color data of the reference images”).  
The prior art further teaches combining two different monochromatic images and displaying the images (Aoyama col. 74 lines 12-23: “additive complementary colors (e.g. a red and cyan pattern, a green and magenta pattern, a yellow and blue pattern) may be used to display ON/OFF, instead of the black and white pattern. The use of additive complementary colors suppresses flicker”; Aoyama col. 99 lines 17-39: “By combining the visible light communication images 8505a and 8505b, reception is possible even when a receiver is tilted”; Aoyama col. 99 lines 40-59: “displaying visible light communication images 8506a to 8506d … the visible light communication image 8506a is combined with the visible light communication image 8506b having the opposite property”); and
recognizing changes between the current alignment and the first alignment (Aoyama col. 292 lines 1-26: “Note that the image 1624 displayed on the reception device 1620 at this time is a part of the image 1623 that corresponds to a region predicted to be currently captured by the reception device 1620, based on a difference between an orientation of the reception device 1620 represented by the orientation information obtained in Step 1611 (a position indicated by a white broken line) and a current orientation of the reception device 1620 … in Step S1612, an orientation (an imaging direction) changed from that in Step S1611 is obtained, an imaging target predicted to be currently captured is identified based on the obtained current Aoyama Fig. 390: the reception device is an imaging device).
A newly found prior art reference (US 2020/0169706 A1 hereinafter Mori) teaches comparing and detecting changes in the projector position using a camera (Mori ¶0005: “The present invention provides a projection control apparatus and a control method of the same that make it possible to appropriately adjust the installation positions of multiple projectors even if none of the projectors have been aligned”; Mori ¶0094: “The user can reference the image displayed in the image area 603 and easily adjust the installation position and angle of view of the camera such that the projection areas of all of the projectors fit within the imaging range of the camera 300”; Mori ¶0149: “by adjusting the installation position of the adjustment target projector while visually comparing the indicator and the current projection area, it is possible for the projection area of the adjustment target projector to be easily and reliably aligned with the target projection area even if none of the projectors have been aligned”).
However the prior art, alone or in combination, does not appear to teach or suggest comparing and recognizing changes between the current installation position and the target installation position wherein the reference and current images are provided with different monochromatic colors as an image mixing.
Claims 2-4 depend from claim 1 and therefore are allowed for the same reason as applied to claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667